        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING
                                   CASPER DIVISION

   THE TRIAL LAWYERS COLLEGE,                    )
   a nonprofit corporation                       )
                                                 )        CIVIL ACTION NO. 1:20-cv-0080
   Plaintiff,                                    )
                                                 )         ___________________________
   v.                                            )
                                                 )                JUDGE CARSON
   GERRY SPENCES TRIAL                           )
   LAWYERS COLLEGE AT                            )       MAGISTRATE JUDGE CARMAN
   THUNDERHEAD RANCH, a                          )
   nonprofit corporation, and GERALD             )
   L. SPENCE, JOHN ZELBST, REX                   )
   PARRIS, JOSEPH H. LOW, KENT                   )
   SPENCE, and JOHN DOE,                         )
   individuals.

   Defendants.


                                     PROTECTIVE ORDER

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the following

  Protective Order is issued to govern certain disclosures in this case:

    1. Scope. All materials produced or adduced in the course of discovery, including initial

        disclosures, responses to discovery requests, deposition testimony and exhibits, and

        information derived directly therefrom (hereinafter collectively “documents”), shall be

        subject to this Order concerning Confidential Information as defined below. This Order is

        subject to the Local Rules of the District of Wyoming and the Federal Rules of Civil

        Procedure on matters of procedure and calculation of time periods.

    2. Confidential Information. As used in this Order, “Confidential Information” means

        information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”




PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 2 of 13




        or “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” by the

        producing party that falls within one or more of the following categories: (a) information

        prohibited from disclosure by statute; (b) information that reveals trade secrets; (c)

        research, technical, commercial or financial information that the party has maintained as

        confidential; (d) medical information concerning any individual; (e) personal identity

        information; (f) income tax returns (including attached schedules and forms), W-2 forms

        and 1099 forms; and/or (g) personnel or employment records of a person who is not a party

        to the case. Information or documents that are available to the public may not be designated

        as Confidential Information.

    3. Designation.

            a. Procedure. A party may designate a document as Confidential Information for

                protection under this Order by placing or affixing the words “CONFIDENTIAL -

                SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES ONLY –

                SUBJECT TO PROTECTIVE ORDER” on the document and on all copies in a

                manner that will not interfere with the legibility of the document. As used in this

                Order, the term “copies” includes electronic images, duplicates, extracts,

                summaries or descriptions that contain the Confidential Information. The marking

                “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’

                EYES ONLY – SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

                or at the time that the documents are produced or disclosed. Applying the marking

                “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’

                EYES ONLY – SUBJECT TO PROTECTIVE ORDER” to a document does not

                mean that the document has any status or protection by statute or otherwise except




                                                -2-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 3 of 13




                to the extent and for the purposes of this Order. Any copies made of any documents

                marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”                              or

                “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” shall

                also be so marked, except that indices, electronic databases or lists of documents

                that do not contain substantial portions or images of the text of marked documents

                and do not otherwise disclose the substance of the Confidential Information are not

                required to be marked.

            b. Inadvertent Failure to Designate. An inadvertent failure to designate a document

                as Confidential Information does not, standing alone, waive the right to

                subsequently so designate the document; provided, however, that a failure to serve

                a timely Notice of Designation of deposition testimony as required by this Order at

                Paragraph 4, even if inadvertent, waives any protection for deposition testimony.

                If a party designates a document as Confidential Information after it was initially

                produced, the receiving party, on notification of the designation, must make a

                reasonable effort to assure that the document is treated in accordance with the

                provisions of this Order. No party shall be found to have violated this Order for

                failing to maintain the confidentiality of material during a time when that material

                has not been designated Confidential Information.

            c. Inspection of Materials Prior to Production. In the event that documents, materials

                or other information are made subject to inspection prior to their production, no

                marking of those materials need be made by the producing party at the time of that

                inspection. For purposes of such an inspection, all materials made available for the

                inspection shall be considered Confidential Information and subject to this Order




                                                -3-
PD.29594390.2
          Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 4 of 13




                 at the time of the inspection. Thereafter, if any materials subject to that inspection

                 are produced and the producing party wishes those materials to be considered

                 Confidential Information under this Order, the producing party shall so designate

                 them in accordance with the procedures set forth in this Order.

             d. Certification by Counsel or Party. The designation of materials as Confidential

                 Information is a certification by an attorney or a party appearing pro se that the

                 document contains Confidential Information as defined in this order.1

      4. Depositions. Deposition testimony is protected by this Order only if two distinct actions

         are taken with respect to that testimony. First, deposition testimony must be designated as

         “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “ATTORNEYS’ EYES

         ONLY – SUBJECT TO PROTECTIVE ORDER” on the record at the time the testimony

         is taken or immediately upon completion of the deposition. Deposition testimony so

         designated shall be treated as Confidential Information protected by this Order until

         fourteen (14) days after delivery of the transcript by the court reporter to any party or the

         witness. Second, within fourteen (14) days of the delivery of the transcript, a designating

         party may serve a Notice of Designation to all parties of record identifying the specific

         portions of the transcript that are designated Confidential Information, and thereafter those

         portions identified in the Notice of Designation shall be protected under the terms of this

         Order. The failure to serve a timely Notice of Designation waives any designation of

         deposition testimony as Confidential Information that was made on the record of the

         deposition, unless otherwise ordered by the Court.              Likewise, testimony cannot be




  1
     By designating documents as confidential pursuant to this Order, counsel submits to the jurisdiction and
  authority of this Court concerning such designations and the enforcement of this Order.



                                                     -4-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 5 of 13




        subsequently designated as Confidential Information unless it was specifically so

        designated on the record during or immediately upon completion of the subject deposition.

    5. Protection of Confidential Material.

            a. General Protections. Confidential Information shall not be used or disclosed by the

                parties, counsel for the parties or any other persons identified in subparagraph (b)

                for any purpose whatsoever other than in this litigation, which includes any appeal

                thereof.

            b. Limited Third-Party Disclosures. The parties and counsel for the parties shall not

                disclose or permit the disclosure of any Confidential Information to any third

                person or entity except as set forth in subparagraphs (1)-(9) below. Subject to these

                requirements, the following categories of persons may be allowed to review

                Confidential Information: (1) Counsel for the parties and employees of counsel

                who have responsibility for the action; (2) individual parties and officers, directors,

                employees, agents or representatives of a party but only to the extent counsel

                determines in good faith that the employee’s assistance is reasonably necessary to

                the conduct of the litigation in which the information is disclosed; (3) the Court and

                its personnel; (4) court reporters and recorders engaged for depositions and/or

                hearings; (5) those persons specifically engaged for the limited purpose of making

                copies of documents or organizing or processing documents, including outside

                vendors hired to process electronically stored documents; (6) consultants,

                investigators, or experts employed by the parties or counsel for the parties to assist

                in the preparation and trial of this action but only after such persons have completed

                the certification contained in Attachment A (“Acknowledgment of Understanding




                                                 -5-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 6 of 13




                and Agreement to Be Bound by Protective Order”); (7) during their depositions, or

                in preparation for their trial or deposition testimony, witnesses in this action to

                whom disclosure is reasonably necessary. Witnesses shall not retain a copy of

                documents containing Confidential Information, except witnesses may receive a

                copy of all exhibits marked at their depositions in connection with review of the

                transcripts. Pages of transcribed deposition testimony or exhibits to depositions

                that are designated as Confidential Information pursuant to the process set out in

                this Order must be separately bound by the court reporter and may not be disclosed

                to anyone except as permitted under this Order. (8) The author or recipient of the

                document in the regular course of business (not including a person who received

                the document in the course of litigation); and (9) other persons only by written

                consent of the producing party or upon order of the Court and on such conditions

                as may be agreed upon or ordered.

            c. Control of Documents. Counsel for the parties shall make reasonable efforts to

                prevent unauthorized or inadvertent disclosure of Confidential Information.

                Counsel shall maintain the originals of the forms signed by persons acknowledging

                their obligations under this Order for a period of three (3) years after the termination

                of the case.

            d. Documents Designated as “ATTORNEYS EYES ONLY.”                          If information

                produced in discovery is so sensitive that the producing party will be harmed by the

                disclosure of the information to the parties to this litigation, the producing party

                may designate that material as “ATTORNEYS’ EYES ONLY – SUBJECT TO




                                                 -6-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 7 of 13




                PROTECTIVE ORDER.” Any information so designated is subject to all of the

                terms of this Protective Order, but subject to the following modifications:

                    i. Information designated as “ATTORNEYS EYES ONLY” shall not be

                       disclosed to the parties and may only be used by or disclosed to outside

                       litigation counsel for a party and those individuals identified in Section

                       5.b.(1), (3), (4), (5), (6), (7), and (8) of this Protective Order.

    6. Filing of Confidential Information. This Order does not, standing alone, authorize the

        filing of any document under seal. Any party wishing to file a document designated as

        Confidential Information in connection with a motion, brief or other submission to the

        Court must seek leave of Court to file the Confidential Information under seal in

        accordance with the Local Rules.

    7. No Greater Protection of Specific Documents. Except on grounds of privilege not

        addressed by this Order, no party may withhold information from discovery on the ground

        that it requires protection greater than that afforded by this Order unless the party moves

        for an order providing such special protection.

    8. Challenges by a Party to Designation as Confidential Information. The designation of

        any material or document as Confidential Information is subject to challenge by any party.

        The following procedure shall apply to any such challenge.

            a. Meet and Confer. A party challenging the designation of Confidential Information

                must do so in good faith and must begin the process by conferring directly with

                counsel for the designating party, or directly with a party who is appearing pro se.

                In conferring, the challenging party must explain the basis for its belief that the

                confidentiality designation was not proper and must give the designating party an




                                                 -7-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 8 of 13




                opportunity to review the designated material, to reconsider the designation, and, if

                no change in designation is offered, to explain the basis for the designation. The

                designating party must respond to the challenge within five (5) business days.

            b. Judicial Intervention. A party who elects to challenge a confidentiality designation

                may file and serve a motion that identifies the challenged material and sets forth in

                detail the basis for the challenge. Each such motion must be accompanied by a

                competent certification that affirms that the movant has complied with the meet-

                and-confer requirements of this Order. The burden of persuasion in any such

                challenge proceeding shall be on the designating party. Until the Court rules on the

                challenge, all parties shall continue to treat the materials as Confidential

                Information under the terms of this Order.

    9. Action by the Court. Applications to the Court for an order relating to materials or

        documents designated Confidential Information shall be by motion. Nothing in this Order

        or any action or agreement of a party under this Order shall limit the Court’s authority to

        make orders concerning the disclosure of documents produced in discovery or at trial.

    10. Use of Confidential Documents or Information at Trial. Nothing in this Order shall be

        construed to affect the use of any document, material, or information at any trial or hearing.

        A party who intends to present or who anticipates that another party may present

        Confidential Information at a hearing or trial shall bring that issue to the Court’s and

        parties’ attention by motion or in a pretrial memorandum without disclosing the substance

        of the Confidential Information. The Court may thereafter make such orders as are

        necessary to govern the use of such documents or information at trial.

    11. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.




                                                -8-
PD.29594390.2
        Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 9 of 13




            a. If a receiving party is served with a subpoena or an order issued in other litigation

                or regulatory or criminal investigation that would compel disclosure of any material

                or document designated in this action as Confidential Information, the receiving

                party must so notify the designating party, in writing, immediately and in no event

                more than three (3) court days after receiving the subpoena or order. Such

                notification must include a copy of the subpoena or court order.

            b. The receiving party also must immediately inform, in writing, the person or entity

                that caused the subpoena or order to issue in the other litigation that some or all of

                the material covered by the subpoena or order is the subject of this Order. In

                addition, the receiving party must deliver a copy of this Order promptly to the party

                in the other action that caused the subpoena to issue.

            c. The purpose of imposing these duties is to alert the issuing person or entity to the

                existence of this Order and to afford the designating party in this case an

                opportunity to make attempts to protect its Confidential Information in the court

                from which the subpoena or order issued. The designating party shall bear the

                burden and the expense of seeking protection in that court of its Confidential

                Information, and nothing in these provisions should be construed as authorizing or

                encouraging a receiving party in this action to disobey a lawful directive from

                another court. The obligations set forth in this paragraph remain in effect while the

                party has in its possession, custody or control Confidential Information by the other

                party to this case.

    12. Privileged or Confidential Information. Nothing in this Order shall require production

        of documents, information, or other material that a party contends is protected from




                                                -9-
PD.29594390.2
       Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 10 of 13




        disclosure by the attorney-client privilege, the work product doctrine, or other privilege,

        doctrine, or immunity. If documents, information, or other material subject to a claim of

        attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        are inadvertently or unintentionally produced, such production shall in no way prejudice

        or otherwise constitute a waiver of, or estoppel as to, any such privilege, doctrine, or

        immunity.     Any party that inadvertently or unintentionally produces documents,

        information, or other material it reasonably believes are protected under the attorney-

        client privilege, work product doctrine, or other privilege, doctrine, or immunity may

        obtain the return of such documents, information, or other material by promptly notifying

        the recipient(s) and providing a privilege log for the inadvertently or unintentionally

        produced documents, information, or other material. The recipient(s) shall gather and

        return or destroy all originals and copies of such documents, information, or other material

        and certify as such to the producing party.

    13. Obligations upon Conclusion of Litigation.

            a. Order Continues in Force. Unless otherwise agreed upon or ordered, this Order

                shall remain in force after dismissal or entry of final judgment not subject to further

                appeal.

            b. Obligations upon Conclusion of Litigation. Within sixty (60) days after dismissal

                or entry of final judgment not subject to further appeal, the producing party may

                make demand upon the receiving party for return or destruction of all materials

                considered Confidential Information under this Order, including “copies” as

                defined above. No party shall have any obligation to return or destroy Confidential

                Information if such a demand is not timely made. Where the demand for return or




                                                - 10 -
PD.29594390.2
       Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 11 of 13




                destruction is timely made, the subject documents shall be returned to the producing

                party unless: (1) the document has been offered into evidence or filed without

                restriction as to disclosure; (2) the parties agree to destruction to the extent

                practicable in lieu of return; or (3) as to documents bearing the notations,

                summations, or other mental impressions of the receiving party (i.e., attorney work

                product), that party elects to destroy the documents and certifies to the producing

                party that it has done so; or (4) to the extent retention is required by other laws,

                rules or regulations, including those of the this Court. The parties may choose to

                agree that the receiving party shall destroy documents containing Confidential

                Information and certify the fact of destruction, and that the receiving party shall not

                be required to locate, isolate and return e-mails (including attachments to e-mails)

                that may include Confidential Information or Confidential Information contained

                in deposition transcripts or drafts or final expert reports.

            c. Retention of Work Product and One Set of Filed Documents. Notwithstanding the

                above requirements to return or destroy documents, counsel may retain: (1)

                attorney work product, including an index that refers or relates to designated

                Confidential Information, so long as that work product does not duplicate verbatim

                substantial portions of Confidential Information, and (2) one complete set of all

                documents filed with the Court including those filed under seal. Any retained

                Confidential Information shall continue to be protected under this Order. An

                attorney may use his or her own work product in subsequent litigation, provided

                that its use does not disclose or use Confidential Information or otherwise violate

                this Order.




                                                 - 11 -
PD.29594390.2
       Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 12 of 13




            d. Deletion of Documents Filed under Seal from Electronic Case Filing (ECF)

                System. Filings under seal shall be deleted from the ECF system only upon order

                of the Court.

    14. Order Subject to Modification. This Order shall be subject to modification by the Court

        on its own initiative or on motion of a party or any other person with standing concerning

        the subject matter.

    15. No Prior Judicial Determination. This Order is entered based on the representations and

        agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

        be construed or presented as a judicial determination that any document or material

        designated Confidential Information by counsel or the parties is entitled to protection under

        Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

        may rule on a specific document or issue.

    16. Persons Bound. This Order shall take effect when entered and shall be binding upon all

        counsel of record and their law firms, the parties, and persons made subject to this Order

        by its terms.

            ________, Wyoming, this            day of                                , 2020.



                                                        ___________________________________

                                                        MAGISTRATE JUDGE




                                               - 12 -
PD.29594390.2
       Case 1:20-cv-00080-JMC Document 90-1 Filed 09/29/20 Page 13 of 13




                                        ATTACHMENT A

                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

    ____________________________ in the above-captioned action and attached hereto,

    understands the terms thereof and agrees to be bound by those terms. The undersigned

    submits to the jurisdiction of the United States District Court for the Eastern District of

    Louisiana in matters relating to the aforementioned and attached Protective Order and

    understands that the terms of the Order obligate him/her to use materials designated as

    Confidential Information in accordance with the Order solely for the purposes of the above-

    captioned action, and not to disclose any such Confidential Information to any other person,

    firm or concern. The undersigned acknowledges that violation of the Protective Order may

    result in penalties for contempt of court.

    Name (printed):             ______________________________________

    Job Title:                  ______________________________________

    Employer:                   ______________________________________

    Business Address: ______________________________________

                                ______________________________________

    Date:                       ______________________________________

    Signature:                  ______________________________________




                                                 - 13 -
PD.29594390.2
